UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 7, 2013 Conn’s, Inc. (Exact name of registrant as specified in its charter) Delaware 1-34956 06-1672840 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4055 Technology Forest Blvd., Ste. 210 The Woodlands, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(409) 832-1696 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 7, 2013, the Company issued a press release announcing its retail segment net sales results for the quarter ended January 31, 2013. The press release also contains the announcement of the Company’s conference call and audio webcast to be conducted on Wednesday, April 3, 2013, at 10:00 A. M. Central Time, from the Company’s corporate headquarters. A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01(c) Exhibits. Exhibit 99.1 Press Release, dated February 7, 2013. All of the information contained in Item 2.02 and Item 9.01(c) in this Form 8-K and the accompanying exhibit shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be incorporated by reference in any filing under the Securities Act of 1933, as amended. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CONN’S, INC. Date:February 7, 2013 By: /s/ Brian E. Taylor Name: Brian E. Taylor Title: Chief Financial Officer and Vice President
